Citation Nr: 1219907	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for bilateral foot fungus (claimed as a skin rash).

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to a disability rating greater than 20 percent for hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty.

6.  Entitlement to a compensable disability rating for status-post incisional ventral hernia.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 20 percent for hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty and for a compensable disability rating for post-incisional ventral hernia (which was characterized as a single increased rating claim for antral ulcer and hiatal hernia, status-post incisional ventral hernia).  The RO also determined that, because new and material evidence had not been received, the Veteran's previously denied service connection claim for PTSD would not be reopened.

A Travel Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Although it is not entirely clear from a review of the hearing transcript, the Veteran provided testimony at this hearing concerning a skin rash which appears to be related to his service connection claim for bilateral foot fungus and not a separate service connection claim for a skin rash.  Thus, this issue is as stated on the title page of this decision.

The Board observes that, in an August 2002 rating decision, the RO denied the Veteran's request to reopen his claim of service connection for PTSD.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression.  A review of the claims file also indicates that, in March 1984, the RO denied the Veteran's service connection claim for depression (which was characterized as depressive neurosis).  This decision was not appealed and became final.  See 38 U.S.C.A. § 7105 (West 2002).   

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having PTSD and major depression.  As opposed to facts in Velez, however, the Veteran consistently has pursued a claim of service connection for PTSD and not for major depression.  For example, the Veteran did not initiate a timely notice of disagreement with respect to the denial of his request to reopen the previously denied service connection claim for depression (which was characterized as depressive neurosis) in the currently appealed August 2006 rating decision.  He disagreed instead with the denial of his request to reopen the previously denied service connection claim for PTSD.  The present request to reopen the previously denied service connection claim for PTSD turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, this case can be distinguished from Clemons and the threshold question of whether new and material evidence has been submitted to reopen the Veteran's previously denied service connection claim for PTSD must be addressed.

As will be explained below in greater detail, new and material evidence has been submitted to reopen the previously denied service connection claim for PTSD.  Additional development is required before the underlying claim can be adjudicated on the merits.  The issues of entitlement to service connection for PTSD, bilateral foot fungus, and for bilateral pes planus, and the issues of entitlement to increased ratings for hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty, and for status-post incisional ventral hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In August 2002, the RO denied the Veteran's application to reopen a previously denied claim of service connection for PTSD.

2.  The evidence submitted since August 2002 relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD because it suggests that the Veteran currently experiences PTSD which may be related to active service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

2.  Evidence submitted since the August 2002 RO decision in support of the claim of service connection for PTSD is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's application to reopen his previously denied service connection claim for PTSD, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for PTSD.  He specifically contends that he has submitted evidence from his VA and private treating physicians which demonstrates that he experiences current PTSD that is related to active service, entitling him to reopen the previously denied claim.  He also specifically contends that he has submitted evidence concerning his alleged in-service stressors on which the current diagnosis of PTSD is based such that he is entitled to reopen the claim.

In August 2002, the RO determined, in pertinent part, that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for PTSD.  The RO found that, although the Veteran had contended that he had served in combat and had experienced PTSD as a result of active combat service, there was no evidence that he had earned any medals denoting combat service.  The RO also found that, although the Veteran had been diagnosed as having PTSD, there was insufficient evidence corroborating his claimed in-service stressors such that the diagnoses of PTSD of record could be considered valid.  The RO noted in this regard that, although VA had asked the Veteran to provide detailed information (locations, dates, names) concerning his claimed in-service stressors, he had not responded to this request.  Thus, the claim was not reopened.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the August 2002 rating decision and it became final.

The claim of service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for PTSD in a letter from his then-service representative which was dated on October 25, 2005, and date stamped as received by the RO on October 27, 2005.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claim of service connection for PTSD, the newly received evidence includes additional VA and private outpatient treatment records, the Veteran's lay statements, and copies of morning reports submitted by the Veteran.  All of the newly submitted evidence is to the effect that the Veteran currently experiences PTSD which could be attributed to active service.  The morning reports submitted by the Veteran in January 2010 show multiple reports of contact with enemy forces.  Unfortunately, there is no identifying information on these morning reports indicating that they came from the Veteran's active service unit while he was in Vietnam.  Nor is there any indication on these reports of the year in which this unit came in to contact with enemy forces.  The Veteran testified at his February 2012 Board hearing as to his claimed in-service stressors which allegedly occurred while he was on active service in Vietnam.  See Board hearing transcript dated February 2, 2012, at pp. 43-48.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since August 2002 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for PTSD is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for PTSD, bilateral foot fungus, and for bilateral pes planus and his increased rating claims for hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty ("hiatal hernioplasty") and for status-post incisional ventral hernia ("ventral hernia") can be adjudicated.

The Board notes initially that the Veteran testified at his February 2012 Board hearing that he was in receipt of Social Security Administration (SSA) disability benefits.  See Board hearing transcript dated February 2, 2012, at pp. 13.  A review of the claims file shows that the Veteran submitted a copy of his SSA disability award decision to the RO in February 2007.  A review of this decision shows that SSA has awarded the Veteran disability benefits for PTSD, among other disabilities.  A review of the claims file also shows that the RO subsequently requested the Veteran's complete SSA records in April 2007.  A Decision Review Officer (DRO) determined in April 2008 that the Veteran's complete SSA records were unnecessary because VA already had a copy of the Veteran's SSA disability award decision in the claims file and this decision discussed the Veteran's disabilities.  This determination is contrary to current case law.

The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's reopened service connection claim for PTSD, because this reopened claim is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on this claim.

The Veteran contends that he incurred PTSD during active service.  The Veteran's service treatment records show that he was treated for a variety of complaints at Naval Support Activity, Da Nang, Vietnam, in June and August 1968.  The Veteran's service personnel records indicate that he served in the Republic of Vietnam as a wireman with the Radio Relay and Construction Company, 7th Communications Battalion, 1st Marine Division (Reinforcement), Fleet Marine Force, between August 1968 and September 1969.  Because the Veteran's service treatment records and service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  As noted above, in January 2010, the Veteran submitted copies of morning reports which he asserted came from the active service unit he served with while in Vietnam.  Based on a review of these records, it appears that the Veteran essentially contends that his unit engaged in combat against the enemy in November 1968 and in April 1969.  A review of the claims file suggests that the Veteran may have received these morning reports from the U.S. Marine Corps Historical Center as this Federal records repository notified VA in December 1998 that, because it had provided command chronologies to the Veteran for his active service unit for the period from January 1968 to January 1969, it would not be providing duplicate copies of this information to VA.  It is not clear, however, from a review of the morning reports submitted by the Veteran in January 2010 whether, in fact, these records came from his active service unit in Vietnam.  Thus, on remand, the RO/AMC must attempt to obtain corroboration of the Veteran's alleged in-service stressors from the appropriate Federal records repository.

The Board observes in this regard that service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

A review of the claims file indicates that the Veteran has not been provided with a VA examination to determine the nature and etiology of his PTSD, especially in light of the relaxed evidentiary standard for corroboration of claimed in-service stressors.  Id.  Given the foregoing, the Board finds that, on remand, after corroboration of the Veteran's claimed in-service stressors has been attempted (to the extent possible), the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for bilateral foot fungus, the Board notes that his service treatment records show no complaints of or treatment for bilateral foot fungus at any time during active service.  The Veteran's post-service VA outpatient treatment records show treatment for dermatophytosis between April 2004 and May 2008.  As noted in the Introduction, although it is not entirely clear from a review of the Veteran's February 2012 Board hearing transcript, it appears that he has contended that he currently experiences bilateral foot fungus (which he characterized as a skin rash) that is related to active service.  To date, the Veteran has not been provided with appropriate VA examination to determine the nature and etiology of his claimed bilateral foot fungus.  Id.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his bilateral foot fungus.  Id.  

With respect to the Veteran's service connection claim for bilateral pes planus, a review of his service treatment records shows that asymptomatic bilateral pes planus was noted at his enlistment physical examination in December 1967.  There were no complaints of or treatment for bilateral pes planus during active service.  This condition also was not noted at the Veteran's separation physical examination in September 1969.  The Veteran's post-service VA outpatient treatment records show treatment for bilateral pes planus in August and November 2009.  To date, the Veteran has not been provided with appropriate VA examination to determine the nature and etiology of his bilateral pes planus, to include specifically whether this disability, which existed prior to service, was aggravated (permanently worsened) by service.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his bilateral pes planus.  Id.

With respect to the Veteran's increased rating claims for hiatal hernioplasty and for a ventral hernia, the Board notes that the Veteran essentially has contended that both of these service-connected disabilities are more disabling than currently evaluated.  A review of the claims file shows that the Veteran's most recent VA examinations for these disabilities occurred in March 2006.  Given the Veteran's contentions, and given the length of time which has elapsed since these examinations, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected hiatal hernioplasty and ventral hernia.  Id.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice on his reopened claim of service connection for PTSD.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for PTSD since his service separation and/or for his service-connected hiatal hernioplasty or for his service-connected ventral hernia in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Take appropriate action to attempt to corroborate the Veteran's claimed in-service stressors through the appropriate Federal records repository.  The Veteran's service personnel records indicate that he was assigned to the Radio Relay and Construction Company, 7th Communications Battalion, 1st Marine Division (Reinforcement), Fleet Marine Force, in Vietnam between August 1968 and September 1969.  Obtain unit records for this unit for the period from November 1, 1968, through February 28, 1969, and from April 1, 1969, through July 30, 1969, and determine whether the Veteran engaged in combat against the enemy while assigned to this unit during both of these time periods.  

The Veteran contends that he engaged in combat against the enemy while assigned to the Radio Relay and Construction Company, 7th Communications Battalion, 1st Marine Division (Reinforcement), Fleet Marine Force, in Vietnam between August 1968 and September 1969.  After reviewing any unit records obtained, make separate findings concerning whether the Veteran engaged in combat against the enemy while assigned to this unit for each of these time periods (from November 1, 1968, through February 28, 1969, and from April 1, 1969, through July 30, 1969).  

A copy of any unit records obtained, or any negative reply from an appropriate Federal records repository concerning the existence of these records, must be included in the claims file.  A copy of any determination(s) made concerning whether the Veteran engaged in combat against the enemy for each of these time periods (from November 1, 1968, through February 28, 1969, and from April 1, 1969, through July 30, 1969) also must be included in the claims file.

5.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the in-service stressor(s) on which this diagnosis is based.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his bilateral foot fungus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any manifestations of bilateral foot fungus currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral foot fungus, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

7.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his bilateral pes planus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral pes planus, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral pes planus, which existed prior to service, was aggravated (permanently worsened) by service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that asymptomatic bilateral pes planus was noted at the Veteran's enlistment physical examination in December 1967.  The examiner also is advised that the Veteran has contended that his bilateral pes planus, which existed prior to service, was aggravated (or permanently worsened) by service.

8.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his service-connected hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any manifestations of hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty, currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty, is manifested by a moderately severe duodenal ulcer with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes of duodenal ulcer averaging 10 days or more in duration at least 4 or more times a year or is manifested by a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A complete rationale must be provided for any opinions expressed.

9.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his service-connected status-post incisional ventral hernia.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any manifestations of status-post incisional ventral hernia currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected status-post incisional ventral hernia is manifested by a small post-operative ventral hernia, not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.  The examiner also is asked to opine whether the Veteran's service-connected status-post incisional ventral hernia is manifested by a large post-operative ventral hernia not well supported by a belt under ordinary conditions.  The examiner finally is asked to opine whether the Veteran's service-connected status-post incisional ventral hernia is manifested by massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  A complete rationale must be provided for any opinions expressed.

10.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

11.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


